Exhibit 10.1

 

MYDX360 SAAS ECOSYSTEM

LICENSE AND SERVICES AGREEMENT

 

This License and Services Agreement, dated this 12th day of June, 2017 (the
“Agreement”), is by and between MyDx, Inc., a Nevada corporation having its
principal office 6335 Ferris Square Suite B, San Diego, CA 92121 (hereinafter,
the “Licensor”) and Black Swan, LLC, a limited liability company having its
principal office at 3651 Lindell Road, Las Vegas, NV 89103 (hereinafter, the
“Licensee”). The Licensor and Licensee are sometimes referred to individually,
as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Licensor sells the MyDx® portable analyzer in combination with the
CannaDxTM sensor (the sensor is placed in the analyzer) which allows cannabis
users to provide feedback as to various side effects to the cannabis strain
being analyzed by the MyDx® portable analyzer in combination with the CannaDxTM
sensor and compares such feedback to the chemical profile found in the specific
cannabis strain;

 

WHEREAS, Licensor is engaged in providing Software as a Service for its MYDX360
reporting and tracking platform of community driven data that stores the user
feedback and chemical profile comparisons generated by consumers’ use of the
MyDx® portable analyzer in combination with the CannaDxTM sensor (the
“Database”);

 

WHEREAS, the Parties desire to enter into this Agreement to enable Licensor to
grant to Licensee a non-exclusive limited license to: (i) access the Database
(the “Access License”); and (ii) use the Licensor’s “Powered by MyDx” trademark
and the MyDx logo on Licensee’s products (the “Brand License” and, together with
the Access License, the “MyDx License”);

 

WHEREAS, the Parties desire to enter into this Agreement to enable Licensor to:
(i) provide to Licensee market research regarding the packaging of Licensee’s
products in coordination with the Licensee’s objectives (the “Brand Services”);
and (ii) deliver certain quantities of the Licensor’s smart devices, cartridges,
batteries, and other hardware to the Licensee (the “Product Services” and,
together with the Brand Services, the “MyDx Services”); and

 

WHEREAS, the Parties agree that the MyDx License be granted and the MyDx
Services be provided based upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the Parties hereby agree as follows:

 

ARTICLE 1: MYDX LICENSE

 

Section 1.1. The Licensor agrees to grant to the Licensee the Access License
which shall consist of:

 

(a)access to the Database to enable Licensee to engage in formulation queries
regarding the effects of having different amounts of terpene or other chemicals
in cannabis strains;

 

(b)access to the Database’s chemical profile library and related definitions;

 

(c)access to a list with the contact information and fee schedule of cannabis
extractors with state licenses so that Licensee can submit the formulation query
results to such licensed cannabis extractors. Such licensed extractor list may
change and Licensor shall have no obligation to provide Licensee with an updated
list; and

 

(d)access to the CannaDxTM mobile application to track feedback and reviews by
up to 20,000 users of Licensee’s products.

 

Section 1.2. The Licensor agrees to grant to the Licensee the Brand License
which shall consist of the Licensee being required, for the entirety of the term
of this Agreement, to use the “Powered by MyDx” trademark and the MyDx logo on
all of Licensee’s products in accordance with the instructions on “Exhibit A”
attached hereto.

 



1

 

 

ARTICLE 2: MYDX SERVICES

 

Section 2.1. The Licensor will provide the Brand Services.

 

Section 2.2. The Licensor will provide the Product Services which shall consist
of:

 

(a)Licensor providing annual MyDx360 SAAS Premium Subscription at a cost of
$15,000 per annum

 

(b)Licensor providing 6,000 Cartridges every six months to the Licensee at a
cost of $2.49 per Cartridge ($14,940 in total every six months). It shall be a
requirement of this Agreement that Licensee order 6,000 Cartridges from Licensor
every six months;

 

(c)Licensor providing 1,000 Eco Smart Pens to the Licensee, when available, over
the three-year term of this Agreement at a cost of $25 per Eco Smart Pen
($25,000 in total); and

 

(d)Licensor providing 6,000 batteries to the Licensee over the three-year term
of this Agreement at a cost of $3.99 per battery ($23,940 in total).

 

ARTICLE 3: LICENSE AND SERVICES CONSIDERATION

 

Section 3.1. The total consideration for the provision of the grant of the MyDx
License and the provision of the MyDx Services by the Licensor will be $78,880
that Licensee will pay to Licensor as follows:

 

(a)$15,000 within thirty (30) calendar days of the signing of this Agreement;
and

 

(b)Each of the $14,940 every six months for the Cartridges, $25,0000 for the Eco
Smart Pens, and the $23,940 for the batteries shall be paid by Licensee within
thirty (30) calendar days of Licensor invoice for such hardware to Licensee.

 

Section 3.2. Please refer to the Premium column in the MyDx360 Subscription
Pricing & Services table attached hereto as “Exhibit B.”

  

ARTICLE 4: INDEMNIFICATION

 

Section 4.1. Licensee shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold the Licensor, its directors, officers,
employees, agents, representatives and inventors harmless against all claims,
proceedings, demands and liabilities of any kind whatsoever, including legal
expenses and reasonable attorneys' fees, arising out of any loss or damage
resulting from: (a) the use of the MyDx License or MyDx Services; (b) the sale
by Licensee of any products containing any substance listed in 21 CFR 1308.11
(Schedule I Controlled Substances as designated by the U.S. Drug Enforcement
Administration); or (c) arising from any obligation of Licensee hereunder, which
loss or damage is the result of the action or omission on the part of Licensee,
its directors, officers, employees, agents and representatives. The rights and
obligations of this section 4.1 shall survive termination or expiration of this
Agreement. Notwithstanding the foregoing, each of the Licensor, its directors,
officers, employees, agents, representatives and inventors shall not be entitled
to indemnification for any claim, liability, loss, cost, damage, or expenses to
the extent caused by its or their own fraud or willful misconduct.

 



2

 

 

ARTICLE 5: TERM

 

Section 5.1. The term of this Agreement shall be three (3) years. Licensor shall
have the right, in its sole discretion, to terminate this Agreement if Licensee
does not order and pay for at least 6,000 Cartridges every six months at a cost
of $2.49 per Cartridge ($14,940 in total every six months).

 

 

ARTICLE 6: MISCELLANEOUS

 

Section 6.1. Disclaimer of Warranty. The information in the Database is meant
for Licensee’s general use only and is not intended to help diagnose, cure,
treat, or prevent any disease or provide medical advice. Licensor provides no
warranty or guarantee as to the accuracy of the information in the Database and
Licensee shall make no claims, implicitly or explicitly, as to the treatment
efficacy of Licensee’s products due to Licensee’s use of the Database. The
information in the Database is provided on an “as is” basis and Licensor
disclaims all other representations or warranties of any kind, express, implied
or statutory, including, without limitation, any warranties of merchantability
or fitness for a particular purpose.

 

Section 6.2. Licensee and Cannabis Extractor Relationship. Licensor shall not be
and shall not be considered a third-party beneficiary of any cannabis product
manufacturing relationship between the Licensee and a licensed cannabis
extractor.

 

Section 6.3. Consumer Products Only. Licensee shall use the MyDx License and the
MyDx Services to manufacture, market, and sell consumer products exclusively.
Licensee is hereby expressly prohibited from using the MyDx License and the MyDx
Services for “Business to Business” products.

 

Section 6.4 Non-Compete. During the term of this Agreement and for the five (5)
years thereafter, Licensee shall not manufacture, market, or sell any products
utilizing the MyDx License and the MyDx Services without the prior written
consent of the Licensor. If Licensee breaches its obligations in this Section
6.4, Licensee shall pay Licensor $200 per day as liquidated damage for each day
Licensee continues to, without the prior written consent of the Licensor,
manufacture, market, or sell any products utilizing the MyDx License and the
MyDx Services. The Parties agree that quantifying losses arising from Licensee’s
breaches of its obligations in this Section 6.4 is inherently difficult as such
products will serve to lessen the value of the Licensor’s product and services,
and further stipulate that the agreed upon sum is not a penalty, but rather a
reasonable measure of damages, based upon the parties’ experience in the
cannabis industry and given the nature of the losses that may result from delay.
This provision shall [shall not] apply in the event of concurrent delay or delay
caused by a third-party. The parties further agree that this liquidated damages
provision shall not apply in the event Seller’s delay causes Buyer to lose a
sale on an existing contract.”

 

Section 6.5 Confidentiality. The MyDx License and the MyDx Services together
with all other data and materials supplied by Licensor to Licensee pursuant to
this Agreement are the property and confidential and proprietary trade secrets
of the Licensor and remain so even after delivery to the Licensee. Licensee
shall advise all their employees, agents or contractors that they are bound by
the confidentiality terms of this Agreement. Further, each Party agrees that
during the performance of this Agreement it may receive information relating to
the other party that is not generally known or that is of a proprietary nature
(“Confidential Information”). Each Party agrees not to use or disclose any
Confidential Information except for the purpose of meeting its obligations under
this Agreement, and will not use Confidential Information for any other purpose
whatsoever. Confidential Information shall not include any information that is
(a) generally known or available to the public; (b) already known at the time of
receiving the Confidential Information through no wrongful act of the other
party; (c) furnished by a third party with the right to do so; or (d)
independently developed. In the event that either Party is required to disclose
Confidential Information relating to the other party to a court or government
agency, it shall, prior to disclosure, and as soon as practicable, notify the
other party and allow it an adequate opportunity to object to the disclosure
order or take other action to preserve the confidentiality of the information.
Licensee acknowledges that the MyDx License and the MyDx Services are unique and
valuable and have been developed or otherwise acquired by Licensor at great
expense, and that any unauthorized disclosure or use of the MyDx License and the
MyDx Service would cause Licensor irreparable injury and loss, for which damages
would be an inadequate remedy.

 



3

 

 

Section 6.6 Governing Law and Arbitration. Any controversy or dispute arising
out of this Agreement, the interpretation of any of the provisions hereof or the
action or inaction of any Party hereunder shall be submitted to arbitration in
San Diego, California, before the American Arbitration Association under the
commercial arbitration rules of such Association. Any award or decision obtained
from any such arbitration proceeding shall be final and binding on the parties,
and judgment upon any award so obtained may be entered in any court having
jurisdiction thereof. To the fullest extent permitted by law, no action at law
or in equity based upon any claim arising out of or related to this Agreement
instituted in any court by any party except: (i) an action to compel arbitration
pursuant to this Section 6.6, (ii) an action to enforce an award obtained in an
arbitration proceeding in accordance with this Section 6.6, or (iii) an action
for injunctive relief when and if such relief is appropriate under the terms of
this Section 6.6. 

 

Section 6.7. Entire Agreement. The Parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the Parties
hereto as to the subject matter hereof, and shall not be subject to any change
or modification except by the execution of a written instrument subscribed to by
the Parties hereto.

 

Section 6.8. Assignability. This Agreement is not assignable by either Party
without the prior written consent of the other Party. For the avoidance of
doubt, this Agreement shall terminate, if the term has not yet expired, upon
dissolution of Licensee.

 

Section 6.9. Severability. The provisions of this Agreement are severable, and
in the event that any provisions of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability shall not in any way affect the validity or enforceability
of the remaining provisions hereof.

 

Section 6.10. Notices. All notices, requests, demands and other communications
required or permitted pursuant to this Agreement will be made in writing and
will be deemed to have been duly given and effective: (i) on the date of
delivery, if delivered personally; (ii) on the earlier of the fourth (4th) day
after mailing or the date of the return receipt acknowledgement, if mailed,
postage prepaid, by certified or registered mail, return receipt requested; or
(iii) on the date of transmission, if sent by facsimile or email.

 

If to Licensor, then to :

 

MyDx, Inc.

Attn: Daniel Yazbeck

6335 Ferris Square Suite B

San Diego, CA 92121

800.814.4550



 

If to Licensee, then to :

 

Black Swan, LLC

Attn: Jeffrey Lau

 

or to such other person or address as the Parties shall furnish to each other in
writing in accordance with this section. 

 

Section 6.11. Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

  

Section 6.12. Facsimile and Scanned Execution. Receipt by either Party of a
counterpart of this Agreement manually signed and then scanned electronically
and emailed to the other Party or manually signed and then sent by facsimile
transmission to the other Party shall, for all purposes, be deemed to be an
original counterpart with the same force and effect as the manually signed
counterpart from which it was electronically reproduced.

 



4

 

 

Section 6.13. Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and will not constitute a part
hereof.



 

MyDx, Inc.   Black Swan, LLC

(Licensor)

  (Licensee)           By: Daniel Yazbeck   By: Jeffrey Lau Title: CEO   Title:
Operations Executive

 

5

 

 

Exhibit A – Use of Trademarks

 

 

..|..|..|..|..|..|..|Desktop|Branding|MyDx%20Logo-Ticker.j [ex10i_001.jpg]



 

 

“Powered by MyDx”

 

6

 

 

Exhibit B – Pricing

 



MyDx360: Subscription Pricing & Services

 



   Non-Member  Standard  Premium Annual Service Fees  N/A  Set-up Fee: $10k 
Set-up Fee: $15k       Min Order Value: $12.5k  Min Order Value: $20k Formula
Access  Limited  Yes  Yes Formula Customization  No  Yes, change up to 5
cannabinoids and terpenes  Yes, change the formula as necessary Flavors  No 
Yes  Yes Value Added Features  No  Pay per Use  Pay per Use Oil Cartridge
Pricing  $3.49 per unit  1 — 1,000: $349/ unit  Branded Cartridge    Min 1,000
order  1,001 — 5,000: $2.99/ unit  5,001+: $2.49/ unit       5,001+: $2.49/
unit    Premium Battery  $3.99  $3.99  $3.99 SAAS Ecosystem  No  Yes  Yes      
     Pricing Subject to Change         

 

 

7

 

 

